DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-12, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: a first transistor vertically over the body and including a first fin, nanowire, or nanoribbon, the first fin, nanowire, or nanoribbon having a second width defined by a distance between opposing sidewalls of the first fin, nanowire, or nanoribbon; and a second transistor vertically beneath the body and including a second fin, nanowire, or nanoribbon, the second fin, nanowire, or nanoribbon having a third width defined by a distance between opposing sidewalls of the second fin, nanowire, or nanoribbon; wherein one or both of the second and third widths is at least 1.5 times less than the first width.
With respect to claims 13-20, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: a first transistor structure vertically over the body and including a first plurality of fins, nanowires, or nanoribbons, the first transistor structure including a first gate structure, a first source region, and a first drain region; and a second transistor structure vertically beneath the body and including a second plurality of fins, nanowires, or nanoribbons, the second transistor structure including a second gate structure, a second source region, and a second drain 
With respect to claims 21, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: Attorney Docket No. AA8245-USArt Unit: 2818a first transistor above the body and including a first fin, nanowire, or nanoribbon, the first fin, nanowire, or nanoribbon having a second width defined by a distance between opposing sidewalls of the first fin, nanowire, or nanoribbon; and a second transistor below the body and including a second fin, nanowire, or nanoribbon, the second fin, nanowire, or nanoribbon having a third width defined by a distance between opposing sidewalls of the second fin, nanowire, or nanoribbon; wherein one or both of the second and third widths is at least 1.5 times less than the first width, wherein the body includes first and second portions that are distinct from one another, and the one or more semiconductor materials of the body include a first semiconductor material in the first portion of the body and a second semiconductor material compositionally different from the first semiconductor material and in the second portion of the body.
With respect to claims 22, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: a first transistor above the body and including a first fin, nanowire, or nanoribbon, the first fin, nanowire, or nanoribbon having a second width defined by a distance between 
With respect to claims 23, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: a first transistor above the body and including a first fin, nanowire, or nanoribbon, the first fin, nanowire, or nanoribbon having a second width defined by a distance between opposing sidewalls of the first fin, nanowire, or nanoribbon; and a second transistor below the body and including a second fin, nanowire, or nanoribbon, the second fin, nanowire, or nanoribbon having a third width defined by a distance between opposing sidewalls of the second fin, nanowire, or nanoribbon; wherein one or both of the second and third widths is at least 1.5 times less than the first width, wherein: the opposing sidewalls of both the first and second fin, nanowire, or nanoribbon are tapered; the opposing sidewalls of the first fin, nanowire, or nanoribbon are not collinear with the opposing sidewalls of the second fin, nanowire, or nanoribbon; and one of the opposing sidewalls of both of the first fin, nanowire, or nanoribbon and the second fin, nanowire, or nanoribbon is collinear with a corresponding one of the opposing sidewalls of the body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JONATHAN HAN/Primary Examiner, Art Unit 2818